Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 1 of 10 PAGEID #: 218



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

     STEPHEN P. JARRELL,
                Plaintiff,
          v.                                      Case No. 3:20-cv-194

     ARMY REVIEW BOARDS                           JUDGE WALTER H. RICE
     AGENCY, et al.,
                Defendants.




         DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
         JUDGE'S REPORT AND RECOMMENDATIONS (DOC. #12);
         OVERRULING PLAINTIFF'S OBJECTION (DOC. #13); SUSTAINING
         MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
         PURSUANT TO FED. R. CIV. P. 12 (b)(6) (DOC. #6); JUDGMENT TO
         ENTER IN FAVOR OF DEFENDANT AND AGAINST PLAINTIFF;
         PLAINTIFF FORMALLY ADVISED OF INHERENT COURT
         AUTHORITY TO DECLARE HIM A HARASSING AND VEXATIOUS
         LITIGATOR PURSUANT TO 28 U.S.C. § 1927; ANTICIPATED
         MOTION FOR LEAVE TO APPEAL IN FORMA PAUPERIS DENIED;
         TERMINATION ENTRY




         This matter is before the Court on the Report and Recommendations, Doc.

 #12, filed by Magistrate Judge Michael J. Newman,1 and the Objection to that

 judicial filing, Doc. #13, by Plaintiff, Stephen Paul Jarrell ("Plaintiff"). Defendant,




 1
  As of November 12, 2020, Magistrate Judge Michael J. Newman is a District Court
 Judge for the United States District Court for the Southern District of Ohio. For purposes
 of this motion, however, the Court will refer to him in his then-capacity as Magistrate
 Judge Newman.
Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 2 of 10 PAGEID #: 219



 the Army Review Boards Agency(" ARBA" or "Defendant"),2 has filed a Response

 to Plaintiff's Objection, Doc. #14.

       The Magistrate Judge recommended that Defendant's Motion to Dismiss

 pursuant to Fed. R. Civ. P. 12(b)(6) be granted, that the case be terminated on the

 docket and that Plaintiff be denied in forma pauperis status on appeal. Doc. #12.

        Plaintiff appears prose and documents filed by him, including the

 Complaint, Doc. #1, and Objection to the Report and Recommendations, Doc. #13,

 will be "be liberally construed" and "held to less stringent standards than formal

 pleadings drafted by lawyers .... " Erickson v. Pardus, 551 U.S. 89, 94 127 S. Ct.

 2197 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).



 I.     Background and Procedural History

        Plaintiff's Complaint alleges five "Claims" under 5 U.S.C. 552a, the Privacy

 Act. These Claims consist of three counts: Count I: improper withholding of

 Plaintiff's military personnel file in violation of§ 552a(g)(1 )(B), Doc. #1, PagelD##4-

 6;3 Count II: failing to maintain Plaintiff's military records resulting in an adverse



 2
  In addition to the ARBA, Plaintiff names as Defendants the Department of the Army, the
 United States Attorney and the United States Attorney General. Doc. #1. None of these
 Defendants, however, were served and Plaintiff's Complaint does not allege any claim
 against them.
 3
   Plaintiff alleges that the following records are being withheld: Department of Defense
 ("DD") Form 722 and 722-1 (i.e., health record forms); Department of the Army ("DA")
 Form 188 (i.e. Morning Report" form); DD Form 553 (i.e., Deserter/Absentee Wanted by
 the Armed Forces form); and Standard Form ("SF") 88 (i.e., Discharge Physical
 Examination).


                                              2
Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 3 of 10 PAGEID #: 220



 agency decision against him in violation of§ 552a(g)(1 )(C) 4; Id, PagelD##6 and 7;

 and Count Ill: misusing the medical examination form (SF 88) for Richard Jarrell,

 Plaintiff's brother, 5 in its 1990 decision about Plaintiff in violation of

 § 552a(g)(1 )(D). Id, PagelD##7-8.

        Plaintiff alleges that under the Privacy Act he is entitled to gain access to his

 records, and the Court should order that "the agency records, improperly being

 withheld" be produced to Plaintiff. Alternatively, he requests that he be awarded

 damages of $1,600,000. Plaintiff attaches a number of documents as exhibits to

 his Complaint, Exhibits A through J. Doc. #1-2, PagelD##12-27.

        Defendant's motion to dismiss, Doc. #6, asserts that all three of Plaintiff's

 Counts fail as a matter of law based on the two-year statute of limitations in 5

 U.S.C. §552a(g)(5). In addition to the statute of limitations, Defendant also argues

 additional reasons for dismissal: Count I fails since the ARBA does not have the

 records, Count II is subject to partial dismissal since Plaintiff fails to plead an

 adverse decision concerning his Form 188s and DD Form 553 and Counts II and Ill




 4
  Plaintiff alleges that the "adverse agency decision" is the April 4, 1990, Memorandum of
 Consideration issued by the Board for Correction of Military Records, Doc. #1, PageID##6-
 7, Doc.# 1-2, PagelD##22-25. This decision denied Plaintiff's request that his undesirable
 discharge be upgraded and his records corrected to show that he was injured due to an
 assault on April 12, 1971, while serving in the United States Army.

 5
  Richard Jarrell is the brother of Plaintiff. As alleged by Plaintiff, Richard's discharge
 physical examination (SF 88) was in Plaintiff's separation packet. Doc. #1, PageID##7-8.
 He further alleges that the ARBA was "using an altered copy" of his discharge physical
 examination to show "that the Army followed Army Regulations when they discharged
 Plaintiff on December 7, 1971," and that Plaintiff suffered no injuries when he was
 allegedly assaulted in basic training in April 1971. Id. PagelD#7.

                                              3
Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 4 of 10 PAGEID #: 221



 fail to allege actual damages required by 5 U.S.C. § 552(g)(4)(A). In further

 support of its argument that Plaintiff's Complaint is barred by the Privacy Act's

 two-year statute of limitations, Defendant's motion also cites to Magistrate Judge

 Ovington's opinion in Jarrell v. Nat'/ Pers. Records Ctr., No. 3:11cv 00434, 2013 WL

 5346483 *8 (S.D. Ohio Sep. 23, 2013) (Ovington, M.J.) (adopted in 2013 WL

 5773930) (Rice, J).

       In his 2011 case, Plaintiff sought an upgrade to his discharge and an award

 of back pay alleging the defendant, the National Personnel Records Center

 ("NPRC"), violated the Federal Records Act, 44 U.S.C. § 3101, and the Privacy Act.

 Magistrate Judge Ovington recommended that Plaintiff's claim under the Federal

 Records Act be dismissed and that Plaintiff's claim under the Privacy Act be

 barred because of the two-year statute of limitations in 5 U.S.C. §552a(g)(5). In

 reaching the decision that Plaintiff's Privacy Act claim was time-barred, the

 Magistrate Judge reviewed an earlier case that Plaintiff had filed in 1994. Jarrell v.

 U.S. Army, No.3:94-CV-275, ECF No.10 (S.D. Ohio Oct. 11, 1994), aff'd, Jarrell v.

 U.S. Army, 86 F.3d 1155, 1996 WL 287738 (6th Cir. May 29, 1996) (dismissing

 Jarrell's claim of records mismanagement with prejudice). In his 1994 case,

 Plaintiff sued the U.S. Army under the Federal Tort Claims Act, charging that the

 Army had removed or destroyed records related to his April 12, 1971, assault and

 fabricated or forged documents related to his dishonorable discharge including

 his physical examination. Plaintiff claimed in this case that his application for

 veterans' benefits was denied because of these issues and sought $5,000,000 in

                                           4
Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 5 of 10 PAGEID #: 222



 damages. United States Magistrate Judge Michael R. Merz affirmed the prior

 findings of the U.S. Army Claims Service and granted the motion to dismiss

 concluding: (1) Feres v. United States, 340 U.S. 135 (1950), prevented Plaintiff

 from financial compensation for his alleged injuries because his injuries had been

 "integrally related to his military service;" and (2) his Complaint was time-barred

 by the Federal Tort Claims Act's two-year statute of limitations. In considering

 whether Plaintiff's Privacy Act claim was time-barred, Magistrate Judge Ovington

 noted that Plaintiff's June 1994 prose Complaint stated, "I have just recently

 become aware of the forgeries and other record discrepancies." Based on her

 review of Plaintiff's 1994 case, when considering his 2011 lawsuit and the above

 statement, she recommended that the defendant's motion for summary judgment

 be granted based on the statute of limitations.

       Because Jarrell raised his record tampering allegations and claims in
       his June 1994 Complaint, there is no genuine dispute that by June
       1994, Jarrell knew, or had reason to know, about the alleged records
       tampering of which he now complains. In light of Jarrell's allegations
       in his 1994 Complaint, no reasonable juror could agree with his
       conclusion - i.e., that he had no reason to know Defendant allowed
       someone to tamper with his personnel records until he examined the
       records in 2011. As a result, the Privacy Act's statute of limitations
       began to run no later than June 1994 and expired two years later, no
       later than June 1996.

 Jarrell v. Nat'/ Pers. Records Ctr., No. 3:11cv 00434, 2013 WL 5346483 *8 (S.D.
 Ohio Sep. 23, 2013) (Ovington, M.J.).




                                           5
Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 6 of 10 PAGEID #: 223



 II. Plaintiff's Objection (Doc. #13)

        Magistrate Judge Newman's Report and Recommendations recommend

 that Plaintiff's Complaint be dismissed. He states that Plaintiff's violations under 5

 U.S.C. 552a, the Privacy Act, and "requests for records relating to his military

 service and discharge; and issues pertaining to his personnel record and denial of

 benefits, are barred by res judicata and/or collateral estoppal," and/or are time

 barred by the Privacy Act's two-year statute of limitations in 5 U.S.C.   §   552a{g)(5).

 Doc. #12, Pagel 0#193.

       Plaintiff's Objection, Doc #13, asserts that the Report is incorrect. He

 contends that the 1994 case, Jarrell v. U.S. Army, No. 3:94-CV-275, ECF No.10

 {S.D. Ohio Oct. 11, 1994), "was brought under the Federal Tort Claims Act against

 the Army and not under the Privacy Act['s] access to records request so the issue

 of the records was not litigated in that case." Id, PagelD#196. He also asserts that

 the issue in Jarrell v. Nat'/ Pers. Records Ctr., No. 3:11 cv 00434, 2013 WL 5346483

 *8 {S.D. Ohio Sep. 23, 2013) (Ovington, M.J), "had nothing to do with an access to

 records request." Id, PagelD#200. The remainder of Plaintiff's Objection argues

 that he was not on notice of defects in the records he was provided by the

 National Personnel Records Center ("NPRC") in 1976, and did not become aware

 that records had been removed from his file until he requested them from the

 ARBA on October 8, 2019. Id, PagelD#197. He admits that he did have an on-site

 visit to the NPRC on December 8, 2011, and reviewed the file. However, because

 he had traveled all night with his brother, he was in no condition to "sift through

                                           6
Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 7 of 10 PAGEID #: 224



 approximately 2,000 pages of records." Id He states that he ultimately received

 100 pages of records from the file, and other than receiving the "A[G]SPERSCEN

 FORM 85," the "trip was really just a waste of time and resources." Doc. #1-2,

 PagelD#14. Plaintiff further claimed in his Objections that he was unaware of

 what a DD Form 722 and 722-1 were until a friend taught him how to google.

 Finally, he argues that Defendant's statement that "a court cannot order an

 agency to produce documents not in its possession" is "an admission by Defense

 counsel that the record is not in the file [and] is[,] in fact[,] an admission that the

 agency willfully and intentionally removed the records from the file." Id,

 PagelD#202.

        In addition to the cases referenced in this Decision and Entry involving

 Plaintiff and his claims of missing, altered and/or forged military records, the

 Report and Recommendations cites to other cases filed by Plaintiff. These cases

 raise similar, if not identical, issues involving his records and were dismissed

 based on res judicata, collateral estoppal and/or statute of limitations grounds. 6

 Although Plaintiff's Objection does not respond to the Report's recommendations



 6See, Jarrell v. United States, No. 3:94-CV-463, ECF No. 4 (S.D. Ohio Feb. 14, 1995), report
 and recommendation adopted, No. 3:94-CV-463, ECF No. 8 (S.D. Ohio Mar. 20, 1995)
 (Rice, J.) (determining Jarrell's claims of alteration of records were barred by collateral
 estoppel); Jarrell v. FBI, No. 3:13-CV-343, 2013 WL 6835284 (S.D. Ohio Dec. 26, 2013)
 (dismissing Jarrell's claims against, inter alia, the Army under the doctrine of res judicata,
 collateral estoppel and the statute of limitations), report and recommendation adopted,
 No. 3:13-CV-343, 2014 WL 198497 (S.D. Ohio Jan. 15, 2014) (Rice, J.); Jarrell v. Shu/kin,
 No. 3:16-CV-95, report and recommendation adopted, 2018 WL1901681 (S.D. Ohio Apr.
 20, 2018) (granting Defendant's motion for summary judgement on Jarrell's Privacy Act
 claims).


                                               7
Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 8 of 10 PAGEID #: 225



 concerning res judicata and collateral estoppal, he argues that neither his 1994

 case, Jarrell v. U.S. Army, No. 3:94-CV-275, ECF No.10 (S.D. Ohio Oct. 11, 1994)

 nor his 2013 case, Jarrell v. Nat'/ Pers. Records Ctr., No. 3:11cv 00434, 2013 WL

 5346483 *8 (S.D. Ohio Sep. 23, 2013) (Ovington, M.J), asserted the Privacy Act

 and/or a request for records. A review of these cases, however, shows that as

 early as 1994, Plaintiff was asserting a claim under the Privacy Act and alleging in

 his prose Complaint that he was "aware of the forgeries and other record

 discrepancies." Id

        Accordingly, the Court adopts the Report and Recommendations finding

 that Plaintiff's Complaint claim is barred not only by res judicata and collateral

 estoppal but also the two-year statute of limitations in 5 U.S.C.       §   552a(g)(5) ("An

 action to enforce any liability created under this section may be brought ... within

 two years from the date on which the cause of action arises .... "). In 1994,

 Plaintiff not only should have known of discrepancies with his records but based

 on his prose Complaint, he actually did know of this alleged issue. Lockett v.

 Potter, 259 Fed. Appx. 784, 786 (6th Cir. 2008) (" A plaintiff must bring a Privacy

 Act claim in federal district court within two years from the date of the alleged

 violation").7




 7Although Plaintiff asserts in his Objection that the statement of Defendant's attorney
 that the ARBA cannot produce what is not in its file is somehow an indication of willfully
 and intentionally removing the records, the Court finds that there are no facts in support
 of this assertion making it, at best, merely speculative. Bell Atlantic v. Twombly, 550 U.S.
 544, 555 (2007).

                                               8
Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 9 of 10 PAGEID #: 226



       Based on Plaintiff's actual knowledge of alleged discrepancies with his

 military records as early as 1994, as well as the other cases filed by Plaintiff on

 this issue, only some of which are referenced herein, the Court advises Plaintiff

 that federal courts have the authority to declare him a harassing and vexatious

 litigator pursuant to 28 U.S.C.   §   1927. This inherent authority includes imposing

 pre-filing restrictions on him before any further lawsuits can be filed in this Court.

 These restrictions can include, among other things, requiring Plaintiff "to file a

 bond to cover the opposing party's attorney's fees, see, e.g., Stewart v. Fleet

 Financial, 229 F.3d 1154 (6th Cir. Aug.10, 2000) (requiring harassing and vexatious

 litigator to file $25,000 bond prior to filing suit is not an abuse of discretion); nor is

 limiting the nature of subject of the lawsuit... or mandating" that Plaintiff seek

 leave of court before filing any further lawsuits. Johnson v. Univ. Hous., 2:06-cv-

 628, Dec. 10, 2007, 2007 WL 4303728 *12 (S.D.Ohio 2007) (Holshuh, J.).

       For the reasons set forth above, Plaintiff's Objection, Doc. #13, is

 OVERRULED.



 Ill. Conclusion

       For the reasons set forth above, the Court adopts the Report and

 Recommendations, Doc. #12, OVERRULES the Objection of Plaintiff, Doc. #13, and

 SUSTAINS the Motion to Dismiss for Failure to State a Claim pursuant to Fed. R.

 Civ. P. 12(b)(6), Doc. #6, thus dismissing all claims against this Defendant with

 prejudice.

                                               9
Case: 3:20-cv-00194-WHR-SKB Doc #: 16 Filed: 04/19/21 Page: 10 of 10 PAGEID #: 227



        Judgment is to be entered in favor of Defendant, the Army Review Boards

  Agency, and against Plaintiff.

        Given that any appeal from this Court's decision would be objectively

  frivolous, this Court would deny any anticipated motion for leave to appeal in

  forma pauperis.




        The captioned cause is hereby ordered terminated upon the docket records

  of the United States District Court for the Southern District of Ohio, Western

  Division, at Dayton.




  Date: April 16, 2021
                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE




                                            10
